Citation Nr: 1409634	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  94-01 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date prior to December 6, 2004, for a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Barbara Cook, Attorney


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

In May 2009, this claim was remanded for additional development.  Thereafter, in an October 2010 decision, the Board granted an earlier effective date of December 6, 2004, for the Veteran's award of TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court), seeking an earlier effective date.  In May 2012, the Court issued a memorandum decision vacating the Board's October 2010 decision and remanding the issue to the Board for further consideration.  In November 2012, the Board remanded this claim for additional development.  All requested actions have been completed and the claim is once again before the Board. 


FINDINGS OF FACT

1.  The Veteran's TDIU claim stems from an original claim for service connection for posttraumatic stress disorder (PTSD), filed December 10, 1993, and his allegation of unemployability as a result of his PTSD.

2.  Since December 10, 1993, the Veteran has been in receipt of a 70 percent disability rating for his PTSD.  He was in receipt of a 100 percent rating from January 7, 2002 to March 1, 2002, pursuant to the provisions of 38 C.F.R. § 4.29.  

3.  Since May 1, 1996, as a result of his posttraumatic stress disorder (PTSD) alone, the Veteran has not been able to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

Since May 1, 1996, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002(; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

The Veteran seeks an effective date earlier than December 6, 2004, for the award of TDIU.  Specifically, he is arguing that the day he last worked was April 30, 1996, due to his PTSD.  

As the Board noted in the November 2012 remand, the Veteran's TDIU claim has been pending since December 10, 1993.  Further, in July 2007, the Board denied entitlement to an evaluation in excess of 70 percent for PTSD.  

Generally, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation specifies than an effective date of an award based upon a claim for increased disability rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Board notes that a claim means a formal or informal communication in writing requesting a determination of entitlement to or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the informal claim.  38 C.F.R. § 3.155(a) (2013).  An application, formal or informal which has not been finally adjudicated is considered to be a pending claim.  38 C.F.R. § 3.160(c) (2013). 

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the Court addressed the issue of entitlement to an earlier effective date in a total rating claim and pointed out that the applicable statutory and regulatory provisions, fairly construed, require that the Board look to all communications in the file that may be interpreted as applications or claims, formal and informal, for increased benefits and, then, to all other evidence of record to determine the "earliest date as of which," within the year prior to the claim, the increase in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  The Court also pointed out that under 38 C.F.R. § 3.155(a), an informal claim may, in some circumstances, be considered the date of a claim, and there is no requirement that an informal claim specifically identify the benefit sought.  The Court in Servello also noted that the one year period for filing a formal claim under 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o) does not begin to run if a Veteran has not been furnished an application form after filing an informal claim.  Id. at 200.

In order to establish entitlement to a TDIU, the impairment must be so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

If there is only one service-connected disability, it must be ratable at 60 percent or more.  Whereas, if there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  But disabilities resulting from common etiology or single accident, or affecting both upper and lower extremities, will be considered as one disability in determining whether these threshold minimum rating requirements are met.  38 C.F.R. § 4.16(a).

Here, the Veteran's disabilities met the schedular criteria for entitlement to a TDIU as of December 10, 1993, when he was initially granted service connection for PTSD rated at 70 percent.  At that time, he was also in receipt of service connection for a skin disability, rated at 10 percent.  This appeal turns on whether his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment prior to December 6, 2004.

In making this determination, the Board must assess whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a TDIU.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a Veteran need not establish "100 percent unemployability" to prove his inability to maintain a "substantially gainful occupation."  The Federal Circuit declared,

Requiring a veteran to prove that he is 100 percent unemployable is different than requiring the veteran to prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the veterans overall employability, whereas a requirement that the veteran prove 100 percent unemployability leaves no flexibility.  While the term "substantially gainful occupation" may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent.  

Id. at 1385.

To be granted a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor). 

For TDIU claims, the Court has held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Veteran filed a claim seeking service connection for PTSD on December 10, 1993.  In November 2003, the RO granted the Veteran's claim and assigned a 70 percent disability rating, effective December 1993.  The Veteran appealed, stating that his PTSD hindered his ability to obtain and maintain substantially gainful employment and that he should accordingly be granted a total disability rating.  In March 2007, the RO granted TDIU and assigned an effective date of July 1, 2005.  In an October 2010 Board decision, the Veteran was assigned an earlier effective date of December 6, 2004.  

For TDIU claims, the Court has held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Based on a review of the evidence, the Board finds that pursuant to Rice, the Veteran's claim for TDIU is part and parcel of his service connection claim for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, on December 10, 1993 the Veteran filed a claim seeking service connection for PTSD.  The claim was granted but the Veteran appealed, seeking a higher initial disability rating.  In support of his appeal, the Veteran submitted evidence of unemployment resulting from his service-connected PTSD.  Therefore, the date of the TDIU claim is December 10, 1993, the same date the PTSD claim was filed.  Consequently, the Veteran would be entitled to an effective date for the award of that benefit on any date within one year prior to December 10, 1993, if it can be shown that he met the criteria for such an award on that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

Finally, a determination must be made as to when the evidence shows the earliest date that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In this case, a VA Form 21-8940 shows that prior to December 6, 2004, during the pendency of the claim, the Veteran's last day of work was noted to be April 30, 1996.  

During a December 1997 private psychiatric evaluation, performed by Dr. D.F., MD, the Veteran indicated that he was unable to work due to psychological difficulties, such as his withdrawal from and inability to deal with people and because of his moods.  He stated that he was a janitor but quit his job two years prior because he felt pressured or stressed and suffered memory problems.  He also noted his physical challenges.  Dr. D.F. indicated that the Veteran suffered from a longstanding pattern of dysfunction, evidenced by the extent to which people irritate him and his inability to cope with stressful situations.  

A May 1998 VA outpatient treatment record shows that the Veteran worked until 1996 at which time he stopped due to non-service connected knee and back injuries.  

In an April 1999 statement, the Veteran stated that he was enrolling in vocational rehabilitation in the near future.  The record does not indicate that he actually enrolled in vocational rehabilitation or that he was able to secure employment.  

A private treatment record from Dr. R.G.H., MD, PC, dated December 1999, states that the Veteran was able to work for many years despite his serious psychiatric disabilities and that he stopped working in 1996 due to his physical disabilities.  However, Dr. R.G.H. noted that he stated he has to isolate himself and could not be around people.  The Veteran reported that he was so nervous while working that it was unsafe for him to work; the examiner estimated his GAF score was 50

VA mental assessment notes dated May 2000, May 2001, and April 2005 state that the Veteran stopped working in 1996 due to neck and knee pain.  The May 2001 VA mental health note shows that the Veteran reported a history of interpersonal difficulties with co-workers and supervisors and that he had anger explosions and emotional highs and lows that neither he nor others understood.  He said that these conditions contributed to his inability to maintain employment.  He said he tried to maintain a job as a corrections officer but that he could not take the pressure.  He stated that he had to work in solitary conditions in order to function.   A January 2002 VA treatment record states that the Veteran had been unemployed for six years and had a history of problems with co-workers and supervisors.  Another January 2002 record shows that the Veteran reported a history of being fired from jobs due to anger problems.  

On December 6, 2004, the Veteran had a VA examination for PTSD.  The examiner noted his history of drinking prior to, during, and since to service.  The Veteran stated that after service his drinking worsened and that he was unable to maintain his last job due to the alcoholism.  The examiner stated that it was impossible to separate the effects of PTSD and co-occurring disorders, or alcoholism, on the Veteran's functioning because of the history of substance abuse.  In the opinion, the examiner said that the Veteran has serious symptoms of PTSD and has serious impairment in his occupational functioning.  Therefore, this VA examiner determined that the Veteran's PTSD symptoms, which are inseparable from the effects of alcoholism, caused serious impairment in occupational functioning.  

In October 2006, the Veteran had a VA examination during which he reported that he stopped working in 1996 due to his PTSD.  

Additionally, an opinion from a private medical provider, Dr. B.L., MD, dated June 2010 was submitted by the Veteran.  The Veteran specifically asked Dr. B.L. to address whether his PTSD prevented him from working since January 1998.  It appears that Dr. B.L. reviewed the majority of the evidence in the claims file and found that it is more likely than not that the Veteran has been unable to work since 1998 due to his service-connected PTSD.  He based his opinion on the Veteran's consistent responses to questions from numerous examiners and the letters from Dr. J.B. and Dr. R.H., as well as the assessment of Dr. W.M.S.  Significantly, in an addendum also dated in June 2010, Dr. B.L. stated that the evidence shows that the Veteran was actually unable to work due to his PTSD prior to 1996. 

Finally, the Board notes that the Veteran applied for benefits from the Social Security Administration (SSA) in 1996.  His application for SSA benefits indicates that he was unable to work due to non-service-connected physical disabilities.  Regardless, VA is not bound by the findings of disability and/or unemployability made by other agencies, including Social Security Administration.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

Giving due consideration to the doctrine of resolving all doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the Veteran was essentially unemployable because of his PTSD alone, without consideration of his nonservice-connected disabilities, effective from May 1, 1996, the date he reported he was last employed and not from December 10, 1993, when he filed his claim for service connection for PTSD.  As such, an effective date of May 1, 1996, is warranted.  An effective date prior to that time must be denied.  Faust v. West, 13 Vet. App. 342, 356 (2000).


ORDER

Subject to the law and regulations governing payment of monetary benefits, effective May 1, 1996, a TDIU is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


